F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                             AUG 21 2000
                                TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 ROBERT J. JENKINS,

              Plaintiff-Appellant,

 v.                                                       No. 99-1518

 C.S.C./C.C.C.F. CORRECTIONAL                        (D.C. No. 99-Z-1023)
 SERVICES CORPORATION; JAMES                         (District of Colorado)
 F. SLATTERY, President and CEO;
 JOHN R. THOMPSON, Executive
 Vice President; WARDEN
 MCKENNA; DEPUTY WARDEN
 RODENBACK; DEPUTY WARDEN
 TATE; JOHN SUTHERS, Executive
 Director; and LIZ MCDONOUGH,

              Defendants-Appellees.


                           ORDER AND JUDGMENT             *




Before BALDOCK, HENRY , and LUCERO , Circuit Judges.             **



      Robert J. Jenkins, an inmate in the custody of the Colorado Department of

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
          After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal.     See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is, therefore, ordered submitted without oral argument.
Corrections, seeks to proceed in forma pauperis in this appeal of the district

court’s dismissal of his civil rights complaint without prejudice. Proceeding pro

se, Mr. Jenkins asserted three claims in his initial complaint: (1) he had been

subjected to cruel and unusual punishment in violation of the Eighth Amendment

when prison guards used tear gas during a riot; (2) the defendant prison officials

violated the Racketeer Influenced and Corrupt Organizations Act (RICO), 18

U.S.C. §§ 1961-68 by embezzling money from inmate accounts; and (3) the

defendants violated his constitutional rights by placing violent and nonviolent

offenders together.

      The magistrate judge determined that Mr. Jenkins’s complaint failed to

assert his claims with sufficient specificity. He noted that Mr. Jenkins’s

allegations did not indicate how each defendant had personally participated in the

alleged violations of his constitutional rights. The magistrate judge therefore

required Mr. Jenkins to file an amended complaint. Mr. Jenkins did so, but the

district court found the same deficiencies in his amended complaint and

dismissed it without prejudice.

      We agree with the district court’s analysis of Mr. Jenkins’s amended

complaint: it does not explain how the individual defendants personally

participated in the violation of his constitutional rights. Moreover, many of Mr.

Jenkins’s allegations do not identify particular injuries that he incurred, as


                                          2
opposed to the inmate population as a whole. Although Mr. Jenkins does

mention an incident in which prison officials injured his wrist, he fails to allege

the “unnecessary and wanton infliction of pain,”   Wilson v. Seiter , 501 U.S. 294,

297 (1991) (internal quotations omitted), on which an Eighth Amendment claim

must be based in this context.

      Accordingly, we DENY Mr. Jenkins’s motion to proceed in forma pauperis

and DISMISS this appeal.



                                               Entered for the Court,



                                               Robert H. Henry
                                               Circuit Judge




                                           3